Citation Nr: 0901696	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-38 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
January 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran is diagnosed with sleep apnea that is etiologically 
related to active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts he is entitled to service connection for 
sleep apnea.  Specifically, he contends that he developed the 
disorder while on active duty and has suffered from the 
condition since separation from service.

Initially, the Board observes that the veteran has been 
diagnosed with chronic sleep apnea.  See, e.g., September 
2005 Sleep Center Interpretation.  However, service medical 
records are absent complaints, treatment or diagnosis of 
sleep apnea or any other sleep disorder.  The Board observes 
that the lack of evidence of sleep apnea during service or 
immediately following service is not fatal to the veteran's 
claim.  Rather, the Board must now turn to the issue of 
whether there is competent evidence which attributes any 
post-service diagnosis of sleep apnea to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. 
§ 3.303(d) (2008).

The veteran was initially diagnosed with sleep apnea in 
September 2005, approximately five years after separation 
from active service.  However, the Board observes the veteran 
has submitted lay statements from family and fellow service 
members indicating he has suffered from snoring for much of 
his adult life.  Furthermore, the veteran has submitted a 
February 2006 sleep disorder evaluation, wherein he was 
diagnosed with severe long-standing sleep apnea.  The report 
indicates the veteran, "without question, has had sleep 
apnea while serving in the Navy."  Finally, a February 2007 
VA treatment record notes that it seems clear from the 
veteran's history that he has had sleep apnea for most of his 
adult life.

In reviewing the evidence of record, the Board finds that the 
veteran has a current diagnosis of sleep apnea that is 
etiologically related to active service.  While this disorder 
was not diagnosed during the veteran's active service, the 
Board finds that the competent medical evidence of record 
indicates he suffered from sleep apnea while on active duty.  
As such, the Board concludes that service connection for 
sleep apnea is warranted.





ORDER

Service connection for sleep apnea is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


